EXHIBIT 10.59 NTC/MEIYA CONFIDENTIAL SERVICES AGREEMENT This Services Agreement (“Agreement”) is made and entered into as of this 6th day ofJune, 2008 (“Effective Date”), by and between Nanya Technology Corporation (Nanya Technology Corporation [Translation from Chinese]) (“NTC”), a company incorporated under the laws of the Republic of China (“ROC” or “Taiwan”), and MeiYa Technology Corporation (MeiYa Technology Corporation [Translation from Chinese]), a company incorporated under the laws of the ROC (“JVC”).NTC and JVC are sometimes collectively referred to as the “Parties” and individually as a “Party”. RECITALS A.NTC and Micron Technology, Inc, a Delaware corporation (“Micron”) are parties to that certain Master Agreement with an effective date of April [21], 2008 (“Master Agreement”) which contemplates the entry into this Agreement as of the Closing Date (as that term is defined in the Master Agreement); and B.JVC may request that NTC provide Services (as defined below) to JVC, and NTC will provide such Services to JVC subject to the terms and conditions set forth hereinafter. NOW, THEREFORE, in consideration of the foregoing, the mutual agreements and covenants contained herein and other good and valuable consideration, the receipt and sufficiency of which each Party hereby acknowledges, the Parties agree as follows: ARTICLE I DEFINITIONS; INTERPRETATION Section 1.1Definitions.The following capitalized terms will have the following meanings: “Confidentiality Agreement” means that certain mutual confidentiality agreement among Micron, Micron Semiconductor B.V., a company incorporated under the laws of the Netherlands (“MNL”) and NTC referred to on Schedule 2.1 of the Master Agreement Disclosure Letter, as joined by JVC as of the Closing Date. “GAAP” means generally accepted accounting principles, consistently applied for all periods at issue. “GUI”means government unified invoice. “Service(s)” is defined in Section3. “Service Fee” is defined in Section NTC/MEIYA CONFIDENTIAL “VAT”will mean value added tax as imposed upon any payments hereunder pursuant to the laws of Taiwan, Republic of China. Section 1.2Interpretation.Unless the context requires otherwise: (i)all references to Sections or Exhibits are to Sections or Exhibits of or to this Agreement; (ii)each accounting term not otherwise defined in this Agreement has the meaning commonly applied to it in accordance with GAAP; (iii)words in the singular include the plural and visa versa; (iv)the term “including” means “including without limitation”; and (v)the terms “herein,” “hereof,” “hereunder” and words of similar import will mean references to this Agreement as a whole and not to any individual section or portion hereof.All references to “day” or “days” will mean calendar days and all references to “quarter(ly)”, “month(ly)” or “year(ly)” will mean fiscal quarter, fiscal month or fiscal year, respectively, unless specifically identified otherwise.No provision of this Agreement will be interpreted in favor of, or against, any of the Parties by reason of the extent to which any such Party or its counsel participated in the drafting thereof or by reason of the extent to which any such provision is inconsistent with any prior draft of this Agreement or such provision. ARTICLE II SERVICES Section 2.1Services.NTC agrees to provide, and JVC agrees to purchase the services set forth on Exhibit I and such other additional services that JVC may reasonably request from NTC from time to time at the level and scope and for the duration that JVC deems necessary to support its operations, and any change, modification or enhancement thereto that NTC agrees to provide (“Services”).For additional services beyond those set forth in Exhibit I, JVC will submit requests for Services in writing to NTC (“Service Requests”), and the Parties will negotiate each Service Request in good faith.If the Parties agree to such Service Request, then NTC will perform the Service(s) set forth in such Service Request in accordance with the terms and conditions of such Service Request and this Agreement. Section 2.2Nonexclusivity.If NTC is (i) unable or unwilling to provide any Service(s) under mutually agreeable terms, or (ii) the Parties otherwise fail to agree to a Service Request within fourteen (14) days of JVC’s presentation of such Service Request to NTC, then JVC may perform or retain any third party(ies) to perform the Service(s) that are the subject of such Service Request.If JVC performs or retains any third party(ies) to perform any Service(s), then NTC will cooperate with JVC and such third party(ies) with respect to the provision of such Service(s) (including any transition thereof as set forth in Section 3.3) by or to JVC. Section 2.3Duration of Services.NTC will provide the Services to JVC during the Term subject to Section ARTICLE III TERM AND TERMINATION Section 3.1Term.The term of this Agreement will commence on the Effective Date Page2of 9 Confidential DLI-6195510v1 NTC/MEIYA CONFIDENTIAL and will remain in effect until terminated as provided herein (“Term”). Section 3.2Termination. This Agreement may be terminated by mutual agreement of the Parties or by JVC upon the dissolution of JVC. In the event an individual Service or Services are not satisfactory to JVC, JVC may by written notice to NTC raise an improvement request (“Improvement Request”). NTC will make commercially reasonable efforts to satisfy the Improvement Request within thirty (30) calendar days of receipt (the “Improvement Period”).At the end of the Improvement Period, if JVC is not satisfied with the results of such Improvement Request in JVC’s sole discretion, JVC may terminate such individual Service or Services upon thirty (30) calendar days prior written notice to NTC. Notwithstanding the foregoing, in the event of any termination with respect to one or more individual Services, but less than all Services, this Agreement will continue in full force and effect with respect to any Services not terminated hereby and will only terminate upon termination of all individual Services hereunder. Section 3.3Consequences. In the event of termination, NTC agrees to provide reasonable cooperation to JVC to ensure a smooth transition to a third party service provider for such period of time as JVC reasonably requires.The parties shall cooperate in arranging for an orderly, effective transition of operational control of the functions that are the subject of the Services from NTC to JVC or its designated service provider.After such transition period, either party that has work products, documents and other materials belonging to the other party (the "Receiving Party") shall return to the delivering party ("Delivering Party") any and all such materials (and all copies and extracts thereof) provided to or obtained by Receiving Party from Delivering Party pursuant to or in connection with this Agreement, subject to any record retention requirements of the JVC. ARTICLE IV COMPENSATION Section 4.1Fees for Services.
